ARCADIA RESOURCES, INC.

2008 EXECUTIVE PERFORMANCE BASED COMPENSATION PLAN





Purpose. This Plan is intended to motivate and reward key employees of the
Company and Company Subsidiaries for performance that will result in superior
financial results for the Company and create long-term value for shareholders of
the Company by: (a) encouraging Participants to focus decision-making and
behavior on goals that are consistent with the overall business strategy of the
Company; (b) reinforcing a pay-for-performance culture for the Company; and (c)
allowing the Company and Company Subsidiaries to attract and retain employees
with the skills critical to the Company's long-term success. The Plan's goals
are to be achieved by providing Participants with incentive awards based on the
achievement of objectively determinable goals relating to the performance of the
Company, a Division or an individual Participant, as determined by the Plan
Administrator in accordance with this Plan. The Plan is intended to permit the
payment of bonuses that may qualify as Performance Based Compensation.

Definitions

. Whenever used in this Plan, the following terms shall have the meanings set
forth below (such definitions applicable to the singular or plural form of the
term so defined):



"Annual Base Salary" is the annualized amount of cash compensation paid to a
Participant, exclusive of any incentive plan payments, bonuses, commissions,
travel stipends, Company-sponsored retirement plan contributions, car allowance
and any other type of cash allowances received on a regular basis by Participant
in effect at the beginning of the Performance Period. Such Annual Base Salary
shall be calculated before (i) deductions for taxes or benefits and (ii)
deferrals of compensation pursuant to Company-sponsored plans.

"Annual Revenue" means the total revenue of the Company and Company Subsidiaries
(or a Division) for the applicable Plan Year, determined by the Company's
independent certified public accountants in accordance with GAAP.

"Arcadia FY Budget" means the applicable Plan Year operating budget or operating
plan for the Company and Company Subsidiaries, as approved and adopted by the
Board of Directors prior to a Determination Date.

"Award" means, with respect to each Participant, the total performance based
compensation award (aggregating all Element Awards) as calculated under the
provisions of this Plan for the applicable Performance Period.

"Board of Directors" or "Board" means the Board of Directors of Arcadia
Resources, Inc.

"Cash Position" means the level of cash and cash equivalents of the Company and
Company Subsidiaries as of the end of a Performance Period.

"Code" means the Internal Revenue Code of 1986, as amended from time to time, as
the Code may be interpreted from time to time by the Internal Revenue Service,
whether by regulation, notice or otherwise, and including the Treasury
Regulations promulgated thereunder

"Common Stock" means the shares of common stock of the Company, par value $.001
per share.

"Company" means Arcadia Resources, Inc., a Nevada corporation.

"Company EBITDA" is defined as the Net Income of the Company and Company
Subsidiaries (computed in accordance with GAAP) for the Plan Year, adjusted by
adding back: (i) any taxes on income or net worth of the Company and Company
Subsidiaries; (ii) interest; (iii) depreciation; and (iv) amortization, each of
which have been taken into account in computing Net Income in accordance with
GAAP, on a basis consistent with the historical the Company calculations and in
and in conformity with the preparation of the applicable Arcadia FY Budget.

"Compensation Committee" means the Compensation Committee of the Board of
Directors.

"Determination Date" means the latest possible date that will not jeopardize an
Award or an Award's qualification as Performance Based Compensation.

"Division" means a separate reporting segment of the Company, as determined by
the Plan Administrator.

"Earnings Per Share" means as to any Plan Year, the Net Income of the Company
and Company Subsidiaries, divided by a weighted average number of shares of
Common Stock outstanding and dilutive Common Stock equivalents deemed
outstanding, determined by the Company's independent certified public
accountants in accordance with GAAP.

"Element Award" means, with respect to each Participant, the performance based
compensation award for a Result Area as calculated under the provisions of this
Plan for the applicable Performance Period.

"Executive Officer" shall mean any officer of the Company subject to Section
16(a) of the Securities Exchange Act of 1934, as amended.

"GAAP" means generally accepted accounting principles recognized as such from
time to time by the American Institute of Certified Public Accountants. Use of
the term "GAAP" means that such principles are applied and maintained on a
consistent basis throughout the period indicated and consistent with prior
financial practices.

"Law" shall mean any local, county, state, federal, foreign or other law,
statute, regulation, ordinance, rule, order, decree, judgment, consent decree,
settlement agreement or governmental requirement enacted, promulgated, entered
into, agreed or imposed by any governmental entity.

"Net Income" means as to any Plan Year, the income after taxes of the Company
and Company Subsidiaries (or a Division) for the Plan Year determined by the
Company's independent certified public accountants in accordance with GAAP.

"Operating Cash Flow" means the sum of the Net Income of the Company and Company
Subsidiaries plus depreciation and amortization less capital expenditures plus
changes in working capital, each as determined by the Company's independent
certified public accountants in accordance with GAAP.

"Operating Income" means the Income of the Company and Company Subsidiaries (or
a Division) from operations determined by the Company's independent certified
public accountants in accordance with GAAP.

"Participant" means an employee of the Company or a Company Subsidiary who has
been selected to participate in the Plan by the Plan Administrator. Employees
who are eligible to participate under this Plan shall be the Chief Executive
Officer, the Chief Financial Officer, the General Counsel, the Executive Vice
Presidents, the Senior Vice Presidents, any other Executive Officer and any
other officer selected by the Plan Administrator as eligible to participate. No
person shall automatically be entitled to participate in the Plan.

"Payout Formula" means as to any Performance Period, the formula or payout
matrix established by the Plan Administrator pursuant to Section 6 in order to
determine the Awards (if any) to be paid to Participants. The formula or matrix
may differ from Participant to Participant.

"Performance Based Compensation" means compensation that is intended to qualify
as "performance-based compensation" within the meaning of Section 162(m).

"Performance Goal" shall mean a Company Goal, a Division Goal and/or an
Individual Goal, as applicable, as established by the Plan Administrator in
accordance with the terms and conditions of this Plan, in each case based upon
objectively determinable performance goals (as determined within the meaning of
Section 162(m)). Performance Goals may differ from Participant to Participant
and from Award to Award.

"Performance Period" is the performance based plan measurement period that
corresponds to the Company's Plan Year or such longer period than a Plan Year as
determined by the Plan Administrator in its sole discretion.

"Permanent Disability" is defined as a determination of permanent disability
under the Company's (or the applicable Company Subsidiary's) long term
disability insurance plan; provided, to the extent that no long term disability
insurance plan is in effect as of the date of determination of permanent
disability, "Permanent Disability" is defined as set forth in the Employee
Retirement Income Security Act of 1974 or any successor Law, and regulations and
rules issued pursuant to that act or any successor Law.

"Plan" means this Arcadia Resources, Inc. 2008 Executive Performance Based
Compensation Plan, as stated herein and as the same may be amended, modified or
supplemented from time to time.

"Plan Year" means the Company's fiscal year that begins on April 1and ends on
March 31.

"Result Area" means a Company Result Area, a Division Result Area or an
Individual Result Area, as applicable.

"Return on Assets" means the percentage equal to the Operating Income of the
Company and Company Subsidiaries (before incentive compensation) divided by
average net Company and Company Subsidiary assets, determined by the Company's
independent certified public accountants in accordance with GAAP.

"Return on Equity" means the percentage equal to the Net Income of the Company
and Company Subsidiaries (before incentive compensation) divided by average
shareholder's equity, determined by the Company's independent certified public
accountants in accordance with GAAP.

"Return on Sales" means the percentage equal to the Operating Income of the
Company and Company Subsidiaries (before incentive compensation) divided by the
Annual Revenue of the Company and Company Subsidiaries, determined by the
Company's independent certified public accountants in accordance with GAAP.

"Section 162(m)" means Section 162(m) of the Code, or any successor to Section
162(m).

"Section 409A" means Section 409A of the Code, or any successor to Section 409A.

"Subsidiary" means any entity in which the Company, directly or indirectly, owns
or controls fifty percent (50%) or more of the total combined voting power of
all classes of equity of such entity.

"Target Award" means the target award payable under the Plan to a Participant
for the Performance Period, expressed as a percentage of his or her Annual Base
Salary or a specific dollar amount, as determined by the Plan Administrator in
accordance with Section 5.

"Total Stockholder Return" means the total return (change in share price plus
reinvestment of any dividends) of a share of the Company's Common Stock.

Effective Date; Term of Plan

. The effective date of the Plan is May 1, 2008, subject to shareholder
approval, and shall first apply to the Company's 2009 Plan Year (April 1, 2008
to March 31, 2009). This Plan shall be submitted for the approval of the
Company's shareholders at the annual meeting of shareholders to be held in 2008.
In the event that this Plan is not so approved, this Plan shall cease to be
effective and will terminate with respect to the Company's 2009 Plan Year and
all subsequent Plan Years. Once approved by the Company's shareholders, the Plan
shall continue until terminated under Section 16 of the Plan.



Establishing Annual Performance Goals

. The Award will based on the Company, the applicable Division and/or the
individual Participant meeting performance goals to be established as follows
(such goals to be established based on and in conjunction with the applicable
Arcadia FY Budget):



Annual Company performance goals may be established by the Plan Administrator in
its sole discretion ("Company Goals"). A Company Goal may be established in any
of the following results areas (the "Company Result Areas"):

Company EBITDA;

Company Annual Revenue;

Company Cash Position;

Company Earnings Per Share;

Company Net Income;

Company Operating Cash Flow;

Company Operating Income;

Company Return on Assets;

Company Return on Equity;

Company Return on Sales;

Company Total Stockholder Return; or

Any such other Company Goal as established by the Plan Administrator from time
to time, so long as such Company Goal is objectively determinable within the
meaning of Code Section 162(m).



The definition of and parameters of each Company Goal and Company Result Area
shall be as established by the Plan Administrator and shall be calculated by the
Company's independent auditors and/or Chief Financial Officer from time to time,
but shall be consistently defined and calculated at all times and in all
circumstances with the provisions of the applicable Arcadia FY Budget.



Annual Division performance goals may be established by the Plan Administrator
in its sole discretion ("Division Goals"). A Division Goal may be established in
one or more of the following Division results areas (the "Division Result
Areas"):

Division EBITDA;

Division Annual Revenue;

Division Net Income;

Division Operating Income; or

Any such other Division Goal as established by the Plan Administrator from time
to time, so long as such Division Goal is objectively determinable within the
meaning of Code Section 162(m).



The definition of and parameters of each Division Goal and Division Result Area
shall be as established by the Plan Administrator and shall be calculated by the
Company's independent auditors and/or Chief Financial Officer from time to time,
but shall be consistently defined and calculated at all times and in all
circumstances with the provisions of the applicable Arcadia FY Budget.

Individual performance goals may be established by the Plan Administrator in its
sole discretion ("Individual Goals"). An Individual Goal may be established in
one or more Individual results areas (the "Individual Result Areas") as
established by the Plan Administrator from time to time, so long as such
Individual Goal is objectively determinable within the meaning of Code Section
162(m). The definition of and parameters of each Individual Goal and Individual
Result Area shall be as established by the Plan Administrator and shall be
calculated by the Company's independent auditors and/or Chief Financial Officer
from time to time, but shall be consistently defined and calculated at all times
and in all circumstances with the provisions of the applicable Arcadia FY
Budget.

The Plan Administrator may assign weighting to each of the Company Result Areas,
the Division Result Areas and/or the Individual Result Areas as it determines
appropriate, such that the total equals one hundred percent (100%); for example,
(i) seventy five percent (75%) Company EBIDTA and twenty five (25%) Company
Annual Revenue or (ii) twenty five percent (25%) Company EBITDA, fifty percent
(50%) Company Annual Revenue and twenty five percent (25%) Division Revenue.

All Performance Goals shall be set forth in writing prior to the Determination
Date. With respect to any Award the Plan Administrator determines should qualify
as Performance Based Compensation, any of the Performance Goals described in
this Section 4 shall be established in writing before the first day of the Plan
Year to which the Award relates; provided, that to the extent permitted under
Section 162(m)(4)(C) of the Code and the Treasury Regulations promulgated
thereunder, such Performance Goals may be established in writing not later than
ninety (90) days after the commencement of the period of service to which the
Performance Goals relate, provided that the outcome is substantially uncertain
at the time the Plan Administrator actually establishes the Performance Goals;
provided, further, that in no event shall the Performance Goals be established
after twenty five percent (25%) of the period of service (as scheduled in good
faith at the time the Performance Goal is established) has elapsed.

Target Award Determination. The Plan Administrator, in its sole discretion,
shall establish a Target Award for each Participant for the applicable
Performance Period, and each Target Award shall be set forth in writing prior to
the Determination Date.

Determination of Payout Formula of Formulae

. On or prior to a Determination Date, the Plan Administrator, in its sole
discretion, shall establish a Payout Formula or Formulae for purposes of
determining the Award (if any) payable to each Participant. Each Payout Formula:
(a) shall be set forth in writing prior to the Determination Date; (b) shall be
based on a comparison of actual performance for such Company Result Area,
Division Result Area and/or Individual Result Area to the Performance Goals
established therefor; (c) shall provide for the payment of a specified
percentage Participant's Target Award if one (1) or more of the applicable
Performance Goals for the Performance Period are achieved; and (d) may provide
for an Award greater than or less than the Participant's Target Award, depending
upon the extent to which actual performance exceeds or falls below one (1) ore
more of the Performance Goals, subject to any limitations on Awards set forth in
this Plan or as determined by the Plan Administrator pursuant to the provisions
of Section 7.



Limitation on Awards.

The maximum amount potentially payable to a Participant for a Performance Period
shall not exceed one hundred percent (100%) of the Participant's Annual Base
Salary for such Performance Period. Awards may have such other limitations as
determined by the Plan Administrator in writing prior to a Determination Date.



Determination of Awards; Certification

.



As soon as reasonably practicable (and not later than thirty (30) days after the
Company's certified public accountant delivers to the Company its consolidated
reviewed or audited, as applicable, financial statements for the Performance
Period for which the Award is to be made), the Plan Administrator shall certify
in writing (which may be by approval of the minutes in which the certification
was made) the extent to which the Performance Goals applicable to each
Participant for the Performance Period were achieved (and the percentage by
which actual performance exceeded or fell below the applicable Performance
Goals). The Award for each Participant shall be determined by applying the
Payout Formula or Formulae to the level of actual performance that has been
certified by the Plan Administrator.

The Plan Administrator may provide for objectively determinable adjustments, as
determined in accordance with GAAP, to any of the Performance Goals set for
Participants under this Plan, for any items of gain, loss, profit or expense:
(i) determined to be extraordinary or unusual in nature or infrequent in
occurrence; (ii) related to the disposal of a segment of a business; (iii)
related to a change in accounting principles under GAAP; (iv) related to
discontinued operations; or (v) attributable to the business operations of any
entity acquired by the Company or a Company Subsidiary during the Performance
Period.

Payment of Awards

.



Awards shall be paid as soon as reasonably practicable after (and not later than
thirty (30) days after) the Plan Administrator's certification for the
Performance Period for which the Award is to be made as set forth in Section
8(a) above, unless deferred by a Participant in accordance with any applicable
program for deferring incentive compensation under which such Participant has
made a valid election to defer all or a part of such Award, in which case the
amount deferred by such Participant shall be handled in accordance with the
applicable provisions of such deferred compensation program; provided, however,
that any additional amount paid pursuant to such program shall be based upon a
reasonable interest rate for the period of such deferral. The Plan Administrator
may defer payments of Awards, or any portion thereof, to Participants as the
Plan Administrator, in its discretion, determines to be necessary or desirable
to preserve the deductibility of such amounts under Section 162(m).

A Participant must be employed on the last day of the Performance Period for
which an award is to be made to be eligible to receive the Award under this
Plan.

Awards will be paid in cash, Common Stock of the Company, or a combination
thereof, at the election of the Plan Administrator. In the event that Awards are
paid in Common Stock of the Company, the determination of the number of shares
of Common Stock which will be awarded in lieu of cash will be made by the Plan
Administrator, in its sole discretion, using any generally accepted valuation of
the shares of Common Stock at the time of issuance.

In the event that a Participant has amounts payable as an Award under this Plan
and dies prior to payment of such amounts, the amounts payable at the time of
Participant's death shall be paid to the Participant's beneficiary or, if no
beneficiary was designated by the Participant, to the Participant's estate.

Special Awards and Other Plans

. Nothing contained in this Plan shall prohibit the Company or Company
Subsidiaries from granting special performance or recognition awards, under such
conditions and in such amounts and manner as it sees fit, to employees
(including Participants) for meritorious service of any nature. In addition,
nothing contained in this Plan shall prohibit the Company or Company
Subsidiaries from establishing other incentive compensation plans providing for
the payment of incentive compensation to employees (including Participants).



Participation

. Participation in the Plan is at the sole discretion of the Plan Administrator.
Participation in any Performance Period does not guarantee participation in
future years or participation at the same Award level. Participants beginning
their employment with the Company at any time after the first day of a
Performance Period shall be eligible to participate in the Plan on a prorated
basis based on the completed months and fraction of active employment during the
Performance Period and the level of performance attained during the same period.
The determination of the amount of such prorated Award shall be determined by
the Plan Administrator in its sole discretion.



Plan Administrator

. The Plan Administrator shall be: (a) the Compensation Committee; or (b) such
subcommittee of the Compensation Committee which shall, with respect to payments
hereunder intended to qualify as Performance Based Compensation, consist solely
of two (2) or more members of the Board who are not employees of the Company and
who otherwise qualify as "outside directors" within the meaning of Code Section
162(m), but in all cases subject to the approval of the Board and/or the
shareholders of the Company for any matters for which Board or shareholder
approval may be required under regulatory, exchange listing, legal or
contractual obligations of the Company.



Plan Administration

.



The Plan Administrator shall be responsible for all matters relative to the
effective administration of the Plan. Subject to the requirements for qualifying
compensation as Performance Based Compensation, the Plan Administrator may
delegate specific administrative tasks to Company employees or others as
appropriate for proper administration. The Plan Administrator shall have such
powers as may be necessary to discharge its duties hereunder, including, but not
by way of limitation, the following powers and duties, but subject to the terms
of the Plan:

discretionary authority to construe and interpret the terms of the Plan, and to
determine eligibility, Awards and the amount, manner and time of payment of any
Awards hereunder;

to prescribe forms and procedures for purposes of Plan participation and
distribution of Awards; and

to adopt rules and regulations and to take such actions as it deems necessary or
desirable for the proper administration of the Plan (and any rule or decision by
the Plan Administrator that is not inconsistent with the provisions of the Plan
shall be final, conclusive and binding on all persons, and shall be given the
maximum deference permitted by Law).

The Plan Administrator, in its sole and absolute discretion, may determine
whether an Award should qualify as Performance Based Compensation Code and may
take such actions which it may deem necessary to ensure that such Awards so
qualify.

The Plan Administrator shall be fully justified in relying or acting in good
faith upon any opinion or report made by the independent public accountants of
the Company and upon any other opinions, reports or information furnished in
connection with the Plan by any accountant, counsel or other specialist
(including financial officers of the Company).

The Plan Administrator's actions in all matters are subject to Board review upon
appeal by a Participant.

Termination of Employment

. Upon the termination of the Participant's employment with the Company (or a
Company Subsidiary) during a Performance Period, except on account of the death
or Permanent Disability, the Participant's participation in the Plan shall
terminate, and Participant shall not be eligible to receive any partial Award
for such Performance Period.



Death or Permanent Disability

. If a Participant dies or becomes Permanently Disabled during a Performance
Period, a prorated Award shall be made to the Participant or such Participant's
estate, as applicable, based on the Participant's completed months and fraction
of active employment during the Performance Period and the level of performance
attained during the same period. Such Award shall be determined by the Plan
Administrator in its sole discretion.



Amendment and Termination of the Plan

. The Board may amend, modify, alter, supplement, suspend, discontinue or
terminate the Plan, in whole or in part, at any time, including the adoption of
amendments deemed necessary or desirable to correct any defect or to supply
omitted data or to reconcile any inconsistency in the Plan or in any Award
granted hereunder; provided, however, that no amendment, modification,
alteration, supplement, suspension, discontinuation or termination shall be made
which would (i) impair any payments to Participants made prior to such
amendment, modification, alteration, supplement, suspension, discontinuation or
termination, unless the Board has made a determination that such amendment,
modification, alteration, supplement, suspension, discontinuation or termination
is in the best interests of all persons to whom Awards have theretofore been
granted; provided, further, however, that in no event may such an amendment,
modification, alteration, supplement, suspension, discontinuation or termination
result in an increase in the amount of compensation payable pursuant to such
Award or (ii) cause compensation that is, or may become, payable hereunder to
fail to qualify as Performance Based Compensation. To the extent necessary or
advisable under applicable Law, including Section 162(m), Plan amendments shall
be subject to shareholder approval.



Compliance with Section 409A

.  To the extent that the Plan Administrator determines that any Award granted
under this Plan is subject to Section 409A, the documentation evidencing such
Award shall incorporate the terms and conditions necessary to avoid the
consequences specified in Section 409A(a)(1).  To the extent applicable, this
Plan and Awards shall be interpreted in accordance with Section 409A and other
interpretive guidance issued thereunder.  Notwithstanding any provision of this
Plan to the contrary, in the event that the Plan Administrator determines that
any Award may be subject to Section 409A, the Board may adopt such amendments to
this Plan and the documentation evidencing such Award or adopt other policies
and procedures (including amendments, policies and procedures with retroactive
effect), or take any other actions, that the Board determines are necessary or
appropriate to (i) exempt the Award from Section 409A and/or preserve the
intended tax treatment of the benefits provided with respect to the Award, or
(ii) comply with the requirements of Section 409A and other interpretive
guidance issued thereunder.



Assignment

. This Plan and the rights, interests and benefits hereunder are personal to
Participant, and shall not be assigned, transferred, pledged, or hypothecated in
any way by any Participant. The rights, interests and benefits under this Plan
shall not be subject of execution, attachment or similar process. Any attempted
assignment, transfer, pledge, or hypothecation by a Participant, or the levy of
any execution, attachment or similar process thereon shall be null and void and
without effect.



Contractual Rights to Benefits

. At no time before the actual distribution of funds to Participants under the
Plan shall any Participant accrue any vested interest or right whatsoever under
the Plan except as otherwise stated in this Plan. Nothing herein contained shall
require or be deemed to require the Company to segregate, earmark, or otherwise
set aside any funds or other assets, in trust or otherwise, to provide for any
payments to be made or required hereunder.



Employment

. Participation under this Plan is not intended to confer, nor shall it be
construed as conferring, nor shall it confer upon any Participant any right with
respect to continued employment with the Company or any Company Subsidiary.
Except as may otherwise be limited by a written employment agreement between
Participant and the Company, the right of the Company to terminate at will the
Participant's employment with the Company or a Company Subsidiary at any time,
for any reason, is specifically reserved by the Company or the applicable
Company Subsidiary.



Tax Withholding

. The Company shall withhold from any amount payable under this Plan all social
security taxes, federal, state, city, or local and or any other payroll
deductions as the Company may determine are required under Law and all amounts
payable or distributable under this Plan are stated herein before any such
deductions.



Headings

. The heading of articles and sections of this Plan are for convenience of
reference only and shall not control or affect the meaning or construction of
any of its provisions.



Governing Law

. This Plan shall be construed in accordance with and governed by the Laws of
the State of Indiana without regard to the principals of conflicts of Law
thereunder.



Approved and Adopted by

the Board of Directors

and Compensation Committee of

of Arcadia Resources, Inc.,

this 1st day of May, 2008

(subject to shareholder approval)



/s/ Michelle M. Molin

Michelle M. Molin, Company Secretary